DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-26 and 29-36 have been considered but are moot because the new ground of rejection as set forth below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “when an adhesive 19 is pressed by circular plate 5, the adhesive 19 overflowing from the adhesive surface 17 is accumulated at the step 23, and thus protrusion of the adhesive 19 from the circular scale plate 5 can be prevented. In other words, this downward step 23 provides a space that accommodates excess adhesive.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 16 objected to because of the following informalities:  The limitation “an outer diameter of the scale plate” should be “the outer diameter of the scale plate”, since the limitation is already mentioned in claim 15 for antecedent purposes.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The limitation “the height” should be “a height” for antecedent purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 29, 31, 32 and 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 17, the limitation “an outer diameter of an end portion of the step” is unclear. The limitation is unclear because in claim 15 the limitation “an outer diameter side end portion of the step” is used. These two limitations seem to be describing the same end of the step, but it is unclear from the claim language if this is the Applicant’s intentions or not. For examining purposes these will two limitations will represent the same end of the step. 
Claims 31 and 34 are rejected because of their dependency on claim 17.
In regards to claim 29, the limitation “an outer diameter of an end portion of the step” is unclear. The limitation is unclear because in claim 15 the limitation “an outer diameter side end portion of the step” is used. These two limitations seem to be describing the same end of the step, but it is unclear from the claim language if this is the Applicant’s intentions or not. For examining purposes these will two limitations will represent the same end of the step. 
Claim 32 are rejected because of their dependency on claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 17, 19, 20, 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimura et al. (JP 2017003506) in view of Ito et al. (JP 2007309692).
Re claim 15: Nimura teaches a reflective optical encoder (fig. 1-3) comprising: a hub member (17) mounted on a rotation shaft (13); a circular scale plate (16) fixed to the hub member (17) by an adhesive (23) and having, on a front surface (surface with pattern 22) thereof, a pattern (22) composed of high reflectors having a high light reflectance and low reflectors having a low light reflectance (paragraph 10 and 13); a light projector (14) for emitting light to the front surface of the scale plate (16) (see fig. 1, paragraph 10); and a light receiver (15) for receiving light reflected by the pattern (22) provided on the scale plate (16) (see fig. 1, paragraph 10), and an outer diameter at an outermost peripheral portion of an adhesive surface of the hub member (17 surface where adhesive 23 is located) is larger than an outer diameter at an outermost peripheral portion of the pattern (22) (see fig. 1 and 2, the outermost peripheral portion of the adhesive surface of the hub 17 where the adhesive 23 is located is larger than the outer diameter of the pattern 22), but does not specifically teach a step is provided at an outer peripheral portion of the hub member so as to start from an outermost peripheral portion of an adhesive surface of the hub member in which the scale plate and the hub member are bonded such that an outer diameter of an outer diameter side end portion of the step is larger than an outer diameter of the scale plate, a surface of the step opposing to an opposite surface of the front surface of the scale plate is provided in a position farther from the scale plate than the adhesive surface of the hub member in a direction from the front surface of the scale plate toward the opposite surface of the scale plate. Ito teaches a step (step on the outer peripheral portion of 12/1) (see fig. 7) is provided at an outer peripheral portion of a hub member (12/1) so as to start from an outermost peripheral portion of an adhesive surface (the surface of 12/1 where the adhesive 9 of element 13 is located, see fig. 7 and 3) of the hub member (12/1) in which a scale plate (13) and the hub member (12/1) are bonded such that an outer diameter of an outer diameter side end portion of the step (step on outer peripheral portion of 12/1, see fig. 7) is larger than an outer diameter of the scale plate (13) (see fig. 7, the outer diameter side of the step closer to element 27 is larger than the outer diameter of 13), a surface (the top portion of the step facing the bottom portion of element 27) of the step (step on outer peripheral portion of 12/1, see fig. 7) opposing to an opposite surface of a front surface (top surface of 13 where the pattern 2 is adjacent to 8) of the scale plate (13) is provided in a position farther from the scale plate (13) than the adhesive surface (he surface of 12/1 where the adhesive 9 of element 13 is located, see fig. 7 and 3) of the hub member (12/1) in a direction from the front surface (top surface of 13 where the pattern 2 is adjacent to 8) of the scale plate (13) toward the opposite surface of the scale plate (13) (see fig. 7, for the step extending from edge of hub 12/1, where scale plate 13 with pattern 2, is adhered thereon by way of adhesive 9, fig. 3 and 7). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a step similar to Ito with the hub member of Nimura in order to more efficiently support the scale plate with the hub member while fitting properly within the casing of the rotating shaft structure providing for more accurate placement of the scale plate with respect to the optical sensor and higher quality measurements of the movement of the shaft and ease of manufacture. 
Re claim 17: Nimura as modified by Ito teaches the reflective optical encoder, wherein an outer diameter of an end portion of the step (Ito, step on outer peripheral portion of 12/1, see fig. 7) which is an outer diameter of the hub member (Ito, 12/1) is larger than the outer diameter of the scale plate (Ito, 13) (Ito, see fig. 7).
Re claims 19 and 34: Nimura as modified by Ito teaches the reflective optical encoder, wherein material of the scale plate (Nimura, 16) is stainless steel (Nimura, paragraph 12 and 13).
Re claim 20: Nimura as modified by Ito teaches the reflective optical encoder, wherein the adhesive (Nimura, 23) is an ultraviolet curing type adhesive (Nimura, paragraph 18).
Re claim 26: Nimura as modified by Ito teaches a motor comprising the reflective optical encoder according to claim 15 (Nimura, paragraphs 2, 10 and 11).

Claim(s) 16, 22, 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimura et al. (JP 2017003506) as modified by Ito et al. (JP 2007309692) as applied to claim 15 above, and further in view of Sugiyama et al. (JP 5765646).
Re claim 16: Nimura as modified by Ito teaches the reflective optical encoder, wherein an outer diameter of the scale plate (Nimura, 16, Ito, 13) is equal than the outer diameter at the outermost peripheral portion of the adhesive surface of the hub member (Nimura, 17, Ito, 12/1 surface where scale plate 13 sits) (Nimura, see fig. 2, the outer diameter of the plate 16 is equal to the outermost peripheral portion of the adhesive surface of the hub 17 where the adhesive 23 is located, Ito, see fig. 7), but does not specifically teach the outer diameter of the scale plate is larger than the outer diameter at the outermost peripheral portion of the adhesive surface. Sugiyama teaches wherein an outer diameter of a scale plate (30) is larger than an outer diameter at an outermost peripheral portion of an adhesive surface of a hub member (20) (see fig. 10, the adhesive surface of 20 ends at surface 26, which is smaller than the outer diameter of the scale plate 30). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to reduce the unnecessary spread of adhesive across the hub of Nimura as modified by Ito using a structure similar to Sugiyama allowing for more accurate placement of the adhesive providing for improved attachment of the plate to the hub.
Re claim 22: Nimura as modified by Ito teaches the outer diameter of an outer diameter side end portion of the step (Ito, step on outer peripheral portion of 12/1, see fig. 7) is larger than the outer diameter of the scale plate (Ito, 13) (Ito, see fig. 7, the outer diameter side of the step closer to element 27 is larger than the outer diameter of 13), but does not specifically teach wherein a projection portion is provided on the end portion of the step. Sugiyama teaches wherein a projection portion (23) is provided on an end portion of a step (26) (see fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to reduce the unnecessary spread of adhesive across the hub of Nimura as modified by Ito using a structure similar to Sugiyama allowing for more accurate placement of the adhesive providing for improved attachment of the plate to the hub.
Re claim 29: Nimura as modified by Ito and Sugiyama teaches the reflective optical encoder, wherein an outer diameter of an end portion of the step (Ito, step on outer peripheral portion of 12/1, see fig. 7) which is an outer diameter of the hub member (Ito, 12/1) is larger than the outer diameter of the scale plate (Ito, 13) (Ito, see fig. 7).
Re claim 33: Nimura as modified by Ito and Sugiyama teaches the reflective optical encoder, wherein material of the scale plate (Nimura, 16) is stainless steel (Nimura, paragraph 12 and 13).

Claim(s) 18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimura et al. (JP 2017003506) as modified by Ito et al. (JP 2007309692) as applied to claims 15 and 17 above, and further in view of Hikichi (US 20150160041) and Goto (US 20180340799).
Re claims 18 and 31: Nimura as modified by Ito teaches the hub member (Nimura, 17) mounted on the rotation shaft (Nimura,13); the circular scale plate (Nimura,16) fixed to the hub member (Nimura,17) by the adhesive (Nimura,23) and having, on a front surface (Nimura, surface with pattern 22) thereof, a pattern (Nimura,22) composed of high reflectors having a high light reflectance and low reflectors having a low light reflectance (Nimura, paragraph 10 and 13); a light projector (Nimura,14) for emitting light to the front surface of the scale plate (Nimura,16) (Nimura, see fig. 1, paragraph 10), but does not specifically teach the hub member has magnetism, and the reflective optical encoder further includes a power generation element for generating electric power on the basis of change of magnetic force emitted from the hub member. Hikichi teaches a hub member has magnetism (magnetic elements, M) (see fig. 1, paragraph 27). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include magnetic element with the hub member of Nimura as modified by Ito similar to Hikichi in order to have another way of measuring rotation position of the shaft providing for a more versatile encoder device. Nimura as modified by Ito and Hikichi does not specifically teach the reflective optical encoder further includes a power generation element for generating electric power on the basis of change of magnetic force emitted from the hub member. Goto teaches a member (2/36) has magnetism (37), and a reflective optical encoder (4, paragraph 29) further includes a power generation element for generating electric power on the basis of change of magnetic force emitted from the member (2/36) (paragraph 38). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the hub member with magnetism of Nimura as modified by Ito and Hikichi to be used for generating power similar to Goto in order to supply power to the device within the device without having to rely in external power providing for functionality when external power is cut off or not functioning properly.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimura et al. (JP 2017003506) as modified by Ito et al. (JP 2007309692) as applied to claim 15 above, and further in view of Hikichi et al. (US 20150160041) and Duret (US 20190025085).
Re claim 21: Nimura as modified by Ito teaches the hub member (Nimura, 17) mounted on the rotation shaft (Nimura,13); the circular scale plate (Nimura,16) fixed to the hub member (Nimura,17) by the adhesive (Nimura,23) and having, on a front surface (Nimura, surface with pattern 22) thereof, a pattern (Nimura,22) composed of high reflectors having a high light reflectance and low reflectors having a low light reflectance (Nimura, paragraph 10 and 13); a light projector (Nimura,14) for emitting light to the front surface of the scale plate (Nimura,16) (Nimura, see fig. 1, paragraph 10), but does not specifically teach wherein the hub member is a member in which magnetic particles are dispersed in plastic material. Hikichi teaches a hub member (20) with magnetic elements (M) and a reflection pattern (24) (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include magnetic element with the hub member of Nimura as modified by Ito similar to Hikichi in order to have another way of measuring rotation position of the shaft providing for a more versatile encoder device. Nimura as modified by Ito and Hikichi does not specifically teach the magnet elements are magnetic particles in plastic. Duret teaches an encoder with magnetic particles in plastic (paragraph 30). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to embed the magnetic elements of the hub in Nimura as modified by Ito and Hikichi as magnetic particles in plastic for the hub similar to Duret in order to have the hub member be the magnetic element to be sensed by a magnetic sensor reducing the size of the device providing for a more compact design.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimura et al. (JP 2017003506) as modified by Ito et al. (JP 2007309692) and Sugiyama et al. (JP 5765646) as applied to claim 22 above, and further in view of Watanabe et al. (US 20120049051).
Re claim 23: Nimura as modified by Ito and Sugiyama teaches wherein a projection portion (Sugiyama, 23) is provided on an end portion of a step (Sugiyama, 26, see fig. 10), but does not specifically teach wherein the height of the projection portion is lower than that of the adhesive surface. Watanabe teaches a reflective optical encoder, wherein a projection portion (16) is provided on the end portion of a step (16 is on the end of the step 19 from the top of 17/19, see fig. 3 and 4) and wherein the height of the projection portion (16) is lower than that of an adhesive surface (surface on 19 with adhesive 30 of 17/19, see fig. 3 and 4, paragraph 37). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the projection of Nimura as modified by Ito and Sugiyama lower than the adhesive surface similar to Watanabe in order to ensure proper alignment of the scale plate on the hub member providing for more accurate measurements. 

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimura et al. (JP 2017003506) as modified by Ito et al. (JP 2007309692)  as applied to claim 15 above, and further in view of Ono et al. (US 20100092117).
Re claim 24: Nimura as modified by Ito teaches the reflective optical encoder (Nimura, fig. 1-3) comprising: the hub member (Nimura, 17) mounted on the rotation shaft (Nimura, 13); the circular scale plate (Nimura, 16) fixed to the hub member (Nimura, 17) by the adhesive (Nimura, 23) (Nimura, see fig. 1), but does not specifically teach wherein a labyrinth structure is provided between the hub member and a housing disposed so as to surround an outer periphery of the hub member. Ono teaches a labyrinth structure (paragraph 90) is provided between a hub member (combination 1/2/15) and a housing (combination 5/KN) disposed so as to surround an outer periphery of the hub member (combination 1/2/15) (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a labyrinth surrounding the hub of Nimura as modified by Ito similar to Ono in order to reduce environmental elements, such as dust, from entering the encoder providing for longer last design and reduction in errors caused by dust in the measurements.

Claim(s) 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimura et al. (JP 2017003506) as modified by Ito et al. (JP 2007309692) and Sugiyama et al. (JP 5765646) as applied to claims 16 and 29 above, and further in view of Hikichi (US 20150160041) and Goto (US 20180340799).
Re claims 30 and 32: Nimura as modified by Ito and Sugiyama teaches the hub member (Nimura, 17) mounted on the rotation shaft (Nimura,13); the circular scale plate (Nimura,16) fixed to the hub member (Nimura,17) by the adhesive (Nimura,23) and having, on a front surface (Nimura, surface with pattern 22) thereof, a pattern (Nimura,22) composed of high reflectors having a high light reflectance and low reflectors having a low light reflectance (Nimura, paragraph 10 and 13); a light projector (Nimura,14) for emitting light to the front surface of the scale plate (Nimura,16) (Nimura, see fig. 1, paragraph 10), but does not specifically teach the hub member has magnetism, and the reflective optical encoder further includes a power generation element for generating electric power on the basis of change of magnetic force emitted from the hub member. Hikichi teaches a hub member has magnetism (magnetic elements, M) (see fig. 1, paragraph 27). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include magnetic element with the hub member of Nimura as modified by Ito and Sugiyama similar to Hikichi in order to have another way of measuring rotation position of the shaft providing for a more versatile encoder device. Nimura as modified by Ito, Sugiyama and Hikichi does not specifically teach the reflective optical encoder further includes a power generation element for generating electric power on the basis of change of magnetic force emitted from the hub member. Goto teaches a member (2/36) has magnetism (37), and a reflective optical encoder (4, paragraph 29) further includes a power generation element for generating electric power on the basis of change of magnetic force emitted from the member (2/36) (paragraph 38). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the hub member with magnetism of Nimura as modified by Ito, Sugiyama and Hikichi to be used for generating power similar to Goto in order to supply power to the device within the device without having to rely in external power providing for functionality when external power is cut off or not functioning properly.

15.	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nimura et al. (JP 2017003506) in view of Ito et al. (JP 2007309692) and Hiroki et al. (JP 2015090305).
Re claim 25: Nimura teaches a reflective optical encoder (fig. 1-3) comprising: a hub member (17) mounted on a rotation shaft (13); a circular scale plate (16) fixed to the hub member (17) by an adhesive (23) and having, on a front surface (surface with pattern 22) thereof, a pattern (22) composed of high reflectors having a high light reflectance and low reflectors having a low light reflectance (paragraph 10 and 13); a light projector (14) for emitting light to the front surface of the scale plate (16) (see fig. 1, paragraph 10); and a light receiver (15) for receiving light reflected by the pattern (22) provided on the scale plate (16) (see fig. 1, paragraph 10), but does not specifically teach a step is provided at an outer peripheral portion of the hub member so as to start from an outermost peripheral portion of an adhesive surface of the hub member in which the scale plate and the hub member are bonded such that an outer diameter of an outer diameter side end portion of the step is larger than an outer diameter of the scale plate, a surface of the step opposing to an opposite surface of the front surface of the scale plate is provided in a position farther from the scale plate than the adhesive surface of the hub member in a direction from the front surface of the scale plate toward the opposite surface of the scale plate, and a curved surface portion is provided on an outer peripheral side of an adhesive surface of the hub member. Ito teaches a step (step on the outer peripheral portion of 12/1) (see fig. 7) is provided at an outer peripheral portion of a hub member (12/1) so as to start from an outermost peripheral portion of an adhesive surface (the surface of 12/1 where the adhesive 9 of element 13 is located, see fig. 7 and 3) of the hub member (12/1) in which a scale plate (13) and the hub member (12/1) are bonded such that an outer diameter of an outer diameter side end portion of the step (step on outer peripheral portion of 12/1, see fig. 7) is larger than an outer diameter of the scale plate (13) (see fig. 7, the outer diameter side of the step closer to element 27 is larger than the outer diameter of 13), a surface (the top portion of the step facing the bottom portion of element 27) of the step (step on outer peripheral portion of 12/1, see fig. 7) opposing to an opposite surface of a front surface (top surface of 13 where the pattern 2 is adjacent to 8) of the scale plate (13) is provided in a position farther from the scale plate (13) than the adhesive surface (he surface of 12/1 where the adhesive 9 of element 13 is located, see fig. 7 and 3) of the hub member (12/1) in a direction from the front surface (top surface of 13 where the pattern 2 is adjacent to 8) of the scale plate (13) toward the opposite surface of the scale plate (13) (see fig. 7, for the step extending from edge of hub 12/1, where scale plate 13 with pattern 2, is adhered thereon by way of adhesive 9, fig. 3 and 7). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a step similar to Ito with the hub member of Nimura in order to more efficiently support the scale plate with the hub member while fitting properly within the casing of the rotating shaft structure providing for more accurate placement of the scale plate with respect to the optical sensor and higher quality measurements of the movement of the shaft and ease of manufacture. Nimura as modified by Ito does not specifically teach a curved surface portion is provided on an outer peripheral side of an adhesive surface of the hub member. Hiroki teaches a curved surface portion (167a of 162a/162b/167a) is provided on an outer peripheral side of an adhesive surface (combination of 162a/162b/167a) (paragraph 41, scale plate 110 is bonded to hub 160) of a hub member (160) in which a scale plate and the hub member (160) are bonded (fig. 4 and 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a curved portion of the adhesive surface similar to Hiroki with the hub of Nimura as modified by Ito in order to proper adhesion of the plate to the hub while reducing scattered light within the encoder device providing for more accurate alignment and higher quality measurements.

Allowable Subject Matter
16.	Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 35, the prior art of record individually or in combination fails to teach the reflective optical encoder according to claim 15 as claimed, more specifically in combination with wherein an inner diameter of an inner diameter side end portion of the step is larger than the outer diameter at the outermost peripheral portion of the pattern, and the inner diameter of the inner diameter side end portion of the step is smaller than the outer diameter of the scale plate.
In regards to claim 36, the prior art of record individually or in combination fails to teach the reflective optical encoder according to claim 25 as claimed, more specifically in combination with wherein the curved surface portion is provided with a curved surface protruding toward the scale plate.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878